DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8, 16 drawn to a compound of formula (I).
Group II, claim(s) 9-12, 15 drawn to a cosmetic or pharmaceutical composition comprising at least one compound according to claim 1 and a cosmetically acceptable carrier.
Group III, claim(s) 13-14, drawn to a method of treating the skin and/or the scalp comprising the steps of contacting the skin and/or scalp with a composition according to claim 9.

Group V, claim(s) 16, drawn to a method of antimicrobial action against Bacillus subtilis, Propionibacterium acnes and/or Staphylococcus aureus.
Note: the use claims (15-16) are ambiguous; it is not clear whether these are intended to be drawn to method or product claims, which is reflected by the placement of each of these claims into multiple groups above.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If Group I is elected, Applicant must also elect:
(i) a single compound of formula (I); elect a single compound species from claim 8 (e.g., (I-a)), or an alternate disclosed compound by specifying each substituent of formula (I) or (I-A) (claim 2) at a level that defines a single compound 
(Note: Applicant is cautioned that the election of a compound not disclosed as originally filed may be considered New Matter.)
If Group II is elected, Applicant must also elect for each of (i) & (ii):
(i) a single compound of formula (I); elect a single compound species from claim 8 (e.g., (I-a)), or an alternate disclosed compound by specifying each substituent of formula (I) or (I-A) (claim 2) at a level that defines a single compound 
Note: Applicant is cautioned that the election of a compound not disclosed as originally filed may be considered New Matter.)
(ii) each additional compound, if present in the elected composition, from claim 12 or 11 (e.g., triazine).
If Group III is elected, Applicant must also elect for each of (i), (iii) & (iv):
(i) a single compound of formula (I); elect a single compound species from claim 8 (e.g., (I-a)), or an alternate disclosed compound by specifying each substituent of formula (I) or (I-A) (claim 2) at a level that defines a single compound 
(Note: Applicant is cautioned that the election of a compound not disclosed as originally filed may be considered New Matter.)
(iii) treatment of:
(iii-a) skin,
(iii-b) scalp, or
(iii-c) (both (iii-a) and (iii-b);
(iv) a single outcome:
(iv-a) maintaining a healthy skin homeostasis,
(iv-b) maintaining skin microbiome balance, or
(iv-c) both (iv-a) and (iv-b).
If Group IV is elected, Applicant must also elect for each of (i) & (iv):
(i) a single compound of formula (I); elect a single compound species from claim 8 (e.g., (I-a)), or an alternate disclosed compound by specifying each 
(Note: Applicant is cautioned that the election of a compound not disclosed as originally filed may be considered New Matter.)
(iv) a single method outcome:
(iv-a) maintaining a healthy skin homeostasis,
(iv-b) maintaining skin microbiome balance, or
(iv-c) both (iv-a) and (iv-b).
If Group V is elected, Applicant must also elect for each of (i) & (v):
(i) a single compound of formula (I); elect a single compound species from claim 8 (e.g., (I-a)), or an alternate disclosed compound by specifying each substituent of formula (I) or (I-A) (claim 2) at a level that defines a single compound 
(Note: Applicant is cautioned that the election of a compound not disclosed as originally filed may be considered New Matter.)
(v) a single method outcome:
(v-a) antimicrobial action against Bacillus subtilis,
(v-b) antimicrobial action against Propionibacterium acnes, 
(v-c) antimicrobial action against Staphylococus aureus,
(v-d) both (v-a) and (v-b),
(v-e) both (v-a) and (v-c),
(v-f) both (v-b) and (v-c),
(v-g) all of (v-a), (v-b) and (v-c).
Applicant is required, in reply to this action, to elect each indicated single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claims 1-9, 11-16.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-V lack unity of invention because even though the inventions of these groups require the technical feature of a compound of formula (I) (claim 1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Holder et al. (“Characterization of aliphatic, cyclic, and aromatic N-terminally ‘‘capped’’ His-D-Phe-Arg-Trp-NH2 tetrapeptides at the melanocortin receptors”; 2003; European Journal of Pharmacology; 462: 41-52).  Holder teaches capped His-D-Phe-Arg-Trp-NH2 tetrapeptides containing the core sequence X-His-D-Phe-Arg-Trp-NH2 (title; abstract); N-terminal capping groups include moiety 13:

    PNG
    media_image1.png
    128
    242
    media_image1.png
    Greyscale

As a capping group, this gives the compound corresponding to CAS Registry Number: 526198-64-1 (N-[(4-methylphenyl)acetyl]-His-D-Phe-Arg-Trp-NH2);

    PNG
    media_image2.png
    849
    1435
    media_image2.png
    Greyscale

This capped tetrapeptide is a compound of formula (I), where R1 is a methyl (C1alkyl group), R2 is arginine side chain (a basic amino acid side group), R3 is tryptophan side group (a heteroaryl C1 alkyl group), R4 & R5 are H, and n is 1.  This compound, falling within the scope of recited formula (I) choices, is not excluded by any of the proviso limitations (1), (2) or (3).  Accordingly, this compound anticipates the technical feature linking the inventions.  Accordingly, the inventions lack novelty.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.